DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 07 April 2022, claims 1-7 and 10 remain in consideration in the application.
A 112(a) rejection is new, and the 103 rejections are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “formed as a single piece of metal” where the filed application lacks sufficient support for this feature of the claimed bottomed case main body. Due to dependency, claims 2-7 and 10 are rejected for failing to comply with the written description requirement as well. Appropriate correction is required for withdrawal of this rejection.

Claim Rejections - 35 USC § 103
Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al (JP H06338304 A) in view of Suzuki (US 2016/0204399 A1). Hereinafter referred to as Fujiwara and Suzuki , respectively.
Regarding claim 1, Fujiwara discloses a power storage device (“assembled battery structure 40” [0018]) comprising:
a battery laminate formed by a plurality of secondary batteries (“configured by arranging a plurality of unit cells 1 shown in FIG. 1 and inserting them into an assembled battery case 41” [0018]);
a pair of end plates provided on both sides in a first direction of the battery laminate (“two side plates 42” [0018], and Fig. 4 shows the two side plates 42 disposed on opposite sides of the battery structure 40, which indicates the first direction being in this longitudinal or length-wise direction of battery structure 40), the first direction being a direction in which the secondary batteries and the spacers are arranged (Fig. 4 as the two side plates 42 disposed on opposite sides indicates the first direction being in this longitudinal or length-wise direction of battery structure 40); and
a pressurizing unit for pressurizing the battery laminate (“pressing leaf spring 46” [0018], 46 Fig. 4), the pressurizing unit being provided between one of the pair of end plates and the battery laminate (“pressing leaf spring 46 is provided in one side plate 42” [0020]), wherein
each of the secondary batteries comprises:
an electrode assembly (“laminated electrode body 10” [0010]) including at least one positive electrode, at least one negative electrode, and at least one separator interposed therebetween (“10 includes a large number of negative electrodes 21b and positive electrodes 21a, and a polyethylene film 21c interposed between these electrodes.” [0010]), wherein the at least one positive electrode, the at least one negative electrode, and the at least one separator are stacked in the first direction (10 Fig. 1 and 1 Fig. 4 where both figures in combination indicate that the laminated electrode 10 is arranged along the first direction where the two side plates 42 are arranged along); and
an exterior body that houses the electrode assembly (“unit cell 1 of this embodiment is composed of a unit cell case 4 composed of a body portion 2 and a film 3, and a laminated electrode body 10 housed in the case 4” [0019]),
the exterior body including:
a bottomed case main body (comprising of 2 and 3 in Figs. 8 and 9) including a tubular side wall portion extending in a vertical direction perpendicular to the first direction (3 Fig. 8 and Fig. 9, “side plate 3” [0025]), and having a first opening and a second opening at a first end and a second end, respectively, in the vertical direction of the tubular side wall portion (Figs. 8 and 9 where side plates 3 are disposed in the vertical direction and spaced apart in the horizontal direction that forms openings at the top and bottom portions of the side plates 3); and a bottom portion sealing the first opening of the tubular side wall portion (the bottom element 2 of Figs. 8 and 9, “body portion 2” [0009]), wherein the tubular side wall portion and the bottom portion are integrally formed as a single piece of metal (in a similar embodiment, “The lower case portion 15 includes a body portion 16 formed in a U-shape with stainless steel … and both side plates 17 which are fixed to both side surfaces of the body portion 16 by laser welding and formed into a stainless steel foil” [0013] where an integral case body is inherent and a product of the disclosed laser welding) ; and
a sealing plate sealing the second opening of the tubular side wall portion(the top element 2 of Figs. 8 and 9),
wherein the tubular side wall portion includes a first side wall and a second side wall opposite each other in the first direction (3 Fig. 8 and Fig. 9 where either one of the two side plates 3 can be attributed to be the first side wall and in which the other one will be attributed to be the second side wall such that the different films are disposed on opposite sides of each other),
the first side wall has a first protrusion that protrudes inward in one direction along the first direction, the second side wall has a second protrusion that protrudes inward in an other direction opposite the one direction along the first direction (Figs. 8 and 9 where side plates 3 are formed in a concave shape such that a protrusion extends to the center of the battery 1 in which the direction of extension of the two different protrusions are oppose each other),
the first and second protrusions together hold the electrode assembly therebetween in the first direction (“side plate 3 is pressed in the stacking direction of the laminated electrode body 10 so that the adhesion between the positive electrode 21a and the negative electrode 21b of the stacked electrode body 10 is improved” [0026]),
the first and second protrusions are configured to deform outward in said other direction and said one direction, respectively, with expansion of the electrode assembly along the first direction (“thickness of the side plate 3 of the unit cell case 4 is thin and has a flexible structure” [0025], and “the side surface of the unit cell case is formed flexibly, so that it is not affected by the expansion of the unit cell case due to the heat generated during charging / discharging, and the conventional laminated electrode body” [0027] where the expansion of the electrode assembly would press on the side plates 3 that are flexible and capable of deforming in a direction away from the center of the battery), and
each of the first and second protrusions is inward of upper and lower portions of the exterior body (Figs. 8 and 9 where side plates 3 are concave into the battery cell such that the body portions 2 overlap or cover the protrusions in the vertical direction) and configured to expand outward of the upper and lower portions of the exterior body with said expansion (“thickness of the side plate 3 of the unit cell case 4 is thin and has a flexible structure” [0025], and “the side surface of the unit cell case is formed flexibly, so that it is not affected by the expansion of the unit cell case due to the heat generated during charging / discharging, and the conventional laminated electrode body” [0027] where the expansion of the electrode assembly would press on the side plates 3 that are flexible and capable of deforming in a direction outward from where the body portions 2 overlap each other in the vertical direction that is orthogonal to the first direction),
wherein a gap is located between the electrode assembly and the bottom portion of the exterior body in the vertical direction (Fujiwara discloses that the separator “polyethylene film 21c has a thickness of 38 μm and is formed in a size of 87 mm × 289 mm” [0011], and that the exterior case of the secondary battery has dimensions of 105 × 295 mm as indicated in Table 1. Therefore, the electrode assembly is smaller in height by 18 mm in comparison to the battery case.).
Fujiwara does not disclose that the battery laminate is formed by alternately arraying the plurality of secondary batteries and a plurality of spacers.
However, Suzuki discloses a power storage device (“battery stack” [0026]) that comprises a battery laminate (“battery stack 2” [0026]) formed by a plurality of secondary batteries (battery packs 10” [0026]) where each of the secondary batteries comprises an electrode assembly (“battery main body” [0030]) and an exterior body that houses the electrode assembly (“casing” [0030]) that includes a case main body that comprises of a bottom portion (bottom wall of case 12 of battery 10 in Fig. 2C), a sealing plate (13 Fig. 2C), a first side wall, and a second side wall wherein the first and second side walls form a tubular side wall portion extending in a vertical direction perpendicular to the first direction (vertical walls of case 12 of battery 10 in Fig. 2C). Suzuki teaches that the battery laminate is formed by alternately arraying the plurality of secondary batteries and a plurality of spacers (“battery stack 2 has a structure in which a plurality of flat battery packs 10 is stacked with a spacer 5 interposed between two each of the plurality of battery packs 10.” [0026]), and that forming the battery laminate in this configuration applies a load on a flat surface of each exterior body to suppress the inflation of the exterior body, reducing a stress that is applied to a welded surface between the tubular side surfaces and the bottom and/or sealing portions of the exterior body, and suppressing a deterioration by means of fatigue of the exterior body ([0036]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the battery laminate of Fujiwara in view of Suzuki such that the battery laminate is formed by alternately arraying the plurality of secondary batteries and a plurality of spacers in order to suppress the inflation of the exterior body, reducing a stress that is applied to a welded surface between the tubular side surfaces and the bottom and/or sealing portions of the exterior body, and suppressing a deterioration by means of fatigue of the exterior body with a reasonable expectation of success.
Regarding claim 2, modified Fujiwara discloses all of the limitations for the power storage device as set forth in claim 1 above, but does not disclose wherein
the pressurizing unit pressurizes the battery laminate at constant pressure, when thickness change in the first direction of the secondary batteries is less than 5%.
However, Suzuki discloses a power storage device (“battery stack” [0026]) that comprises a battery laminate (“battery stack 2” [0026]) formed by a plurality of secondary batteries (battery packs 10” [0026]), a pair of end plates (“end plates 3” [0026]) provided on both sides in a first direction of the battery laminate, the first direction being a direction in which the secondary batteries and the spacers are arranged (“X” direction Fig. 1), and a pressurizing unit for pressurizing the battery laminate (“restraining belt 4” [0026]), the pressurizing unit being provided between at least one of the pair of end plates (Fig. 1 – where 4 is provided between the pair of end plates). Suzuki teaches wherein the pressurizing unit pressurizes the battery laminate at constant pressure (“compressive force”, which applies “a load” onto the surface of the battery [0026]), when thickness change in the first direction of the secondary batteries is less than 5% (Each ratio of length B/C corresponds to a magnitude of a load [0038], and for the examples provided in the table of Fig. 7, a battery of thickness 14 mm was used [0040] and a B measurement of 0.35 mm corresponds to a 5% thickness change as it is applied to opposing surfaces of the battery exterior as shown in Fig. 6, in which B measurements of less than 0.35 mm were used in Fig. 7). Suzuki further teaches that this range of thickness change of the secondary batteries reduces the deterioration by fatigue of each exterior body of the battery ([0044]).
Therefore, it would have bene obvious for a person of ordinary skill in the art to modify the power storage device of Fujiwara in view of Suzuki wherein the pressurizing unit pressurizes the battery laminate at constant pressure, when thickness change in the first direction of the secondary batteries is less than 5%, in order to achieve a power storage device that reduces the deterioration by fatigue of each exterior body of the secondary batteries with a reasonable expectation of success.
Regarding claim 3, modified Fujiwara discloses all of the limitations for the power storage device as set forth in claim 1 above, and wherein the pressurizing unit is at least one selected from a spring, a linear motion device, and a rubber member (Fujiwara “leaf spring” [0019], pressing the “laminated electrode body 10 in each unit cell 1 is … in the laminating direction” [0019], and in another embodiment a “presser plate 63 is provided, … while being pressurized by a hydraulic pump” [0021]).
Regarding claim 10, modified Fujiwara discloses all of the limitations for the power storage device as set forth in claim 1 above, and wherein the tubular side wall portion includes a third side wall and a fourth side wall opposite each other in a second direction perpendicular to the first direction and the vertical direction (the two side surfaces of 2 that are not the top and bottom surfaces of 2 in Fig. 7),
wherein a gap is present between the electrode assembly and each of the third side wall and the fourth side wall in the second direction (Fujiwara discloses that the separator “polyethylene film 21c has a thickness of 38 μm and is formed in a size of 87 mm × 289 mm” [0011], and that the exterior case of the secondary battery has dimensions of 105 × 295 mm in Table 1. Therefore, the electrode assembly is smaller in length by 6 mm in comparison to the battery case.).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP H06338304 A) in view of Suzuki (US 2016/0204399 A1) as applied to claim 1 above, and further in view of Jiang et al (US 2009/0159354 A1). Hereinafter referred to as Jiang.
Regarding claim 4, modified Fujiwara discloses all of the limitations for the power storage device as set forth in claim 1 above, but does not disclose a conductive member that connects electrode terminals of the secondary batteries adjacent to each other, wherein - 21 -the conductive member has an extension part that extends and contracts in the first direction.
However, Jiang discloses a battery laminate (“battery pack 2300” [0208], Fig. 23 and 24) formed by alternately arraying a plurality of secondary batteries (“battery cells 300” [0208], Fig. 23 and 24) 5and a plurality of spacers (“separator 2405” [0208], Fig. 24). Jiang teaches that the battery laminate further comprises a conductive member (“connector 2700” [0216], Fig. 68) that connects electrode terminals of the secondary batteries adjacent to each other (“mechanically and electrically interconnect adjacent battery packs” [0216]), wherein - 21 -the conductive member has an extension part (arch-shaped metal member 6815” [0216], Fig. 68) that extends and contracts in the first direction in which the secondary batteries and spacers are arranged (“connector 2700… is sufficiently elastic” [0216]). Jiang teaches that these properties for the conductive member are desirable so that the conductive member is capable of mechanically buffering any motion between battery packs ([0216]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the power storage device of modified Fujiwara in view of Jiang by including a conductive member that connects electrode terminals of the secondary batteries adjacent to each other and includes an extension part that extends and contracts along the first direction in order to achieve a power storage device that is capable of mechanically buffering any motion that can occur between battery packs.
Regarding claim 5, modified Fujiwara discloses all of the limitations for the power storage device as set forth in claim 1 above, but does not disclose a conductive member for a power source for connecting a power source to at least one of a plurality of the secondary batteries, wherein
the conductive member for a power source has a movable part with respect to the first direction.
However, Jiang discloses a battery laminate (“battery pack 2300” [0208], Fig. 23 and 24) formed by alternately arraying a plurality of secondary batteries (“battery cells 300” [0208], Fig. 23 and 24) 5and a plurality of spacers (“separator 2405” [0208], Fig. 24). Jiang teaches a conductive member for a power source (“connectors 2700” [0217]) for connecting a power source (“motor/generator of a vehicle capable of being driven by electric power” [0219]) to at least one of a plurality of the secondary batteries, (“battery packs 2805a and 2805b” [0217] shown in Fig. 28, which are electrically connected to one another [0218] and consist of “multiple battery cells” [0207]), wherein the conductive member for a power source has a movable part with respect to the first direction that the battery laminate is arranged along (“arch-shaped foil 2715” [0215], which can connect the secondary batteries serially [0218] or [0219] “electrically connected in series with one another”, and can be made up of “an arch-shaped metal member 6815” [0216]). Jiang further teaches that the moveable part of the conductive member is able to mechanically buffer any motion between adjacent battery packs ([0216]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the power storage device of modified Fujiwara in view of Jiang by including a conductive member for a power source for connecting a power source to a plurality of the secondary batteries individually, or a plurality of the secondary batteries on a per predetermined block basis, wherein the conductive member for a power source has a movable part with respect to the first direction. By doing so, the skilled artisan would be able to achieve a power storage device that comprises a battery laminate that is capable of mechanically buffering any motion between adjacent battery packs.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP H06338304 A) in view of Suzuki (US 2016/0204399 A1) as applied to claim 1 above, and further in view of Meintschel et al (WO 2009080141 A1). Hereinafter referred to as Meintschel.
Regarding claim 6, modified Fujiwara discloses all of the limitations for the power storage device as set forth in claim 1 above, but does not disclose that it further comprises 
a pressure sensor that detects pressure acting on the secondary batteries in the first direction, wherein 
at least one of first control of adjusting pressure applied by the pressurizing unit, 15and second control of outputting information for changing a charging and discharging condition of the secondary batteries is performed on the basis of detection information of the pressure sensor.
However, Meintschel discloses a secondary battery (“battery 1” [0025]) comprising an electrode assembly (“individual cell 3” [0025] and Fig. 3) and an exterior body (“housing 4” [0025] and Fig. 3). Meintschel teaches a pressure sensor (“at least one pressure sensor 5” [0027]) that detects pressure acting on the secondary battery in a first direction (“battery sensors 5 can be arranged at a suitable location on the housing 4. The pressure sensor 5 is preferably arranged in the area of the greatest deformation of the housing 4” [0034] to [0035], which a person having ordinary skill in the art would find obvious to apply a pressure sensor along the direction that the battery laminate is arranged along), and wherein at least one of first control of adjusting pressure applied by the pressurizing unit, 15and second control of outputting information for changing a charging and discharging condition of the secondary batteries is performed on the basis of detection information of the pressure sensor (“If this pressure threshold value is exceeded, the evaluation unit 6 can trigger a control signal S for a separating device 7, which separates the battery 1 from the vehicle electrical system.” [0030], which changes a charging and discharging condition of the secondary battery). Meintschel further teaches that the system that the pressure sensor provides feedback to ensures that the mechanical load on the battery does not exceed an excessively high internal cell pressure so that the secondary battery can be disconnected before it bursts ([0030] last sentence).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the power storage device of modified Fujiwara in view of Meintschel by further including a pressure sensor that detects pressure acting on the secondary battery in the first direction and wherein at least a first control of adjusting pressure applied by the pressurizing unit and a second control of outputting information for changing a charging and discharging condition of the secondary batteries is performed on the basis of detection information of the pressure sensor. By doing so, the skilled artisan would be able to achieve a power storage device in which mechanical loads act upon that is capable of monitoring the pressure of individual secondary batteries and of disconnecting the plurality of secondary batteries before an excessively high internal cell pressure is reached, causing the batteries to burst.
Regarding claim 7, modified Fujiwara discloses all of the limitations for the power storage device as set forth in claim 1 above, but does not disclose that it further comprises a displacement sensor that detects thickness change in the first direction of the secondary batteries, wherein 
at least one of first control of adjusting pressure applied by the pressurizing unit, and second control of outputting information for changing a charging and discharging condition of the secondary batteries is performed on the basis of detection information of 25the displacement sensor.
However, Meintschel discloses a secondary battery (“battery 1” [0025]) comprising an electrode assembly (“individual cell 3” [0025] and Fig. 3) and an exterior body (“housing 4” [0025] and Fig. 3). Meintschel teaches a displacement sensor (“force sensor” via a pressure sensor [0028]) that detects thickness change in the first direction of the secondary batteries (“displacement measurement” [0028] and “measure of the elastic deformation of the housing area” [0029]), wherein at least one of first control of adjusting pressure applied by the pressurizing unit, and second control of outputting information for changing a charging and discharging condition of the secondary batteries is performed on the basis of detection information of 25the displacement sensor (“the elastic deformation of the housing area 4.1 due to the mechanical stress, is then fed to an evaluation unit 6 which is connected to the pressure sensor 5. By means of the evaluation unit 6… an underlying cell internal pressure of the battery 1 is determined on the basis of the determined elastic deformation” [0029]. “Cell internal pressure is monitored for exceeding a prescribable pressure threshold value, which represents a high mechanical stress on the housing 4. If this pressure threshold value is exceeded, the evaluation unit 6 can trigger a control signal S for a separating device 7, which separates the battery 1 from the vehicle electrical system” [0030], which effectively changes a charging and discharging condition of the secondary batteries).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the power storage device of modified Fujiwara in view of Meintschel by including a displacement sensor that detects thickness change in the first direction of the secondary batteries, wherein at least one of first control of adjusting pressure applied by the pressurizing unit, and second control of outputting information for changing a charging and discharging condition of the secondary batteries is performed on the basis of detection information of 25the displacement sensor. By doing so, the skilled artisan would be able to achieve a power storage device able to undergo mechanical stress and monitor secondary battery cell internal pressures so that a prescribable pressure threshold value is not exceeded due to high mechanical stress, and separates the batteries from its power source such as a vehicle electrical system.


Response to Arguments
Applicant's arguments filed 07 July 2022 have been fully considered but they are not persuasive.
Applicant appears to argue that Fujiwara fails to provide for an exterior body as claimed in amended claim 1, and that since Fujiwara requires at least one of the alleged first and second side walls be formed of a flexible thin plate that is separate from the body portion, a skilled artisan would not have been led to substitute Fujiwara’s exterior body which necessitates separate side wall(s) with features that pertain to Suzuki’s exterior body.
However, in response to applicant’s point, this Office Action provides support from Fujiwara that the lower case portion includes a body portion formed in a U-shape with stainless steel where side plates are fixed to both side surfaces of the body portion by laser welding and the body portion is formed as a stainless steel foil such that it is known in the art that an integral case body is inherent and a product of a laser welding process performed on the junction between the side walls and the bottom portion of the body portion. Additionally, MPEP 2144.04(V)(B) states "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721